Title: From Caroline Amelia Smith De Windt to Harriet Welsh, 13 June 1816
From: De Windt, Caroline Amelia Smith
To: Welsh, Harriet


				
					
					Madison June 13th. 1816
				
				I have just obtained pen, ink & paper at the house we have stoped at for the night to commence a letter to my dear Harriet the first line I have written you since I left the Grove. I know you have affectionately sympathized with me in the mournful and solemn scenes I have lately passed through—& I was quite disappointed last eve at the valley when my brother recd. a letter from Mr. Johnson saying he had recd two letters for us from Quincy but detained them until he hear’d again from him—consequently I shall not recieve them until he forwards them to Fishkill which I wrote to day & requested he would do—as we are returning a different route to the one we went up—& shall not go through Utica—Brother Wm. brought us as far as this place 8 miles and is detained until the morning by rain when he returns to the valley and leaves it in 4 days more for New-Y. Aunt Nancy is still there & propose’s remaining there all summer—June 21st 1806 GroveI continue on this shabby piece of paper dear H believing you had rather have it than not—we arrived here on 18th. all well—it seems an age since I hear’d any thing of your movements I hope one of the letters at Utica is from you. I have written to GM. and can now only write these few lines to accompany it as husbands waits to take it to Newburgh—I am overlooking the papers & letters—last eve my friend had you been with me we should have passed a mournful pleasant hour.adieu dear H. / yours
				
					Caroline
				
				
					I will write again immediatelyI saw Mr. & Mrs Hubbard—they have 2 son’s & a daughter—as pleasant as everC E has 4 teeth
				
			